AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) , . Page 1 of 1 iz

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA -

‘United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)

Jose Ramirez-Artoyo Case Number: 3:20-mj-20005

 

  
 
  

Kenneth Rott

Defendant's Attornt

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 93528298 JAN OF 2020
THE DEFENDANT:
. DISTHICT GOUAT
pleaded guilty to count(s) 1 of Complaint SQUTHRAN ue Da: OF CALIFORNIA
7 ¥ OEPLITY |
C] was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) » . 1

C1 The defendant has been found not guilty on count(s)
C] Count(s) - dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED . O days

XX] Assessment: $10 WAIVED [& Fine: WAIVED

i Court recommends USMS, ICE or DHS or other arresting agency return all property and all decuments in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

{T IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020
Date of Imposition of Sentence

rea hen

DUSM HONORABLE ROBERT N, BLOCK
“UNITED STATES MAGISTRATE JUDGE

 

~ ‘Received

    

Clerk’s Office Copy - 3:20-mj-20005

 

 
